


Exhibit 10.27

 

TWENTY-NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS TWENTY-NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of June 30, 2008 between BRAD FOOTE GEAR WORKS, INC. f/k/a BFG
Acquisition Corp., an Illinois corporation (“Borrower”) and LASALLE BANK
NATIONAL ASSOCIATION f/k/a LaSalle National Bank f/k/a LaSalle Bank NI
(“Lender”).

 

WHEREAS, Borrower and Lender have entered in that certain Loan and Security
Agreement dated as of January 17, 1997, as amended by those certain letter
amendments dated February 28, 1997 and July 23, 1997 and those certain Third,
Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Eleventh, Twelfth, Thirteenth,
Fourteenth, Fifteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth,
Twentieth, Twenty-First, Twenty-Second, Twenty-Third, Twenty-Fourth,
Twenty-Fifth, Twenty-Sixth, Twenty-Seventh and Twenty-Eighth Amendments to Loan
and Security Agreement dated as of March 30, 1998, December 1, 1998, June 1,
1999, December 19, 2000, May 1, 2001, July 1, 2001, April 30, 2002, April 29,
2003, July 3, 2003, April 29, 2004, November 15, 2004, April 29, 2005, June 15,
2005, February 1, 2006, April 29, 2006, November 10, 2006, January 8, 2007,
April 29, 2007, June 30, 2007, October       , 2007, October 18, 2007,
November 1, 2007, January 15, 2008, January 31, 2008 and April       , 2008,
respectively, and that certain letter amendment (herein, the “Tenth Amendment”)
dated October 17, 2002 (such agreement, as so amended, the “Loan Agreement”)
with regard to the following loans made by Lender to Borrower: (i) a
$10,000,000.00 revolving line of credit loan (the “Revolving Loan”), (ii) a
consolidated term loan in the original principal sum of $7,899,332.98 (the “Term
Loan”), (iii) an $11,000,000.00 non-revolving equipment line of credit loan with
term conversion feature (the “Equipment Loan”), (iv) a $9,000,000.00
non-revolving equipment line of credit loan with term conversion feature (the
“Equipment Loan No. 2”) and (v) all other Indebtedness (as defined in the Loan
Agreement); and

 

WHEREAS, Lender has been asked to extend the maturity date of the Revolving Loan
from June 30, 2008 to August 30, 2008 and to make certain other modifications
thereto; and

 

WHEREAS, Lender has agreed to the foregoing loan extension request provided,
among other conditions, that Borrower executes and delivers to this Amendment
and the note extension agreement described below;

 

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, and in consideration of the foregoing premises, the parties hereto
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       The capitalized terms used herein
without definition shall have the same meaning herein as such terms have in the
Loan Agreement.

 

2.                                       The definition of “Termination Date” in
Section 1.1 of the Loan Agreement, is amended in its entirety to read as
follows:

 

“Termination Date” shall mean August 30, 2008, or such earlier date upon which
the Revolving Note becomes due and payable.

 

3.                                       The first sentence of the first
paragraph in Section 2.3 of the Loan Agreement is amended to read as follows:

 

“2.3 Revolving Note. The Revolving Loan shall be evidenced by an amended and
restated renewal revolving note, executed by the Borrower, dated January 15,
2008, as modified by Note Extension Agreement dated as of June 30, 2008, payable
to the Lender on August 30, 2008, and in the principal sum of Ten Million and
00/100 ($10,000,000.00) Dollars (the “Revolving Note”).”

 

Hereafter, all references in the Loan Agreement and in this Amendment to the
term “Revolving Note” shall be deemed to refer to the aforesaid amended and
restated renewal revolving note dated January 15, 2008 in the principal sum of
$10,000,000.00, executed by Borrower, as modified by Note Extension Agreement
dated as of June 30, 2008, payable to the order of Lender on August 30, 2008,
together with interest payable monthly as therein described.

 

4.                                       Section 10 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

“SECTION 10. FINANCIAL REPORTING AND AUDITS.

 

As soon as available, but not later than one hundred twenty (120) days after the
end of each fiscal year of Borrower, Borrower shall furnish the Lender with
annual audited financial statements of Borrower, containing the balance sheet of
the Borrower as of the close of each such fiscal year, statements of income and
retained earnings and a statement of cash flows for each such fiscal year, and
such other comments and financial details as are usually included in similar
reports. Such financial statements shall (a) be in form and reporting basis
satisfactory to the Lender, (b) be prepared in accordance with GAAP by an
independent certified public accounting firm selected by Borrower and acceptable
to the Lender (“Borrower’s Accounting Firm”), and (c) contain unqualified
opinions as to the fairness of the statements therein contained. Borrower shall
also provide to the Lender any management letters that may accompany the
statements.

 

As soon as available, but not later than one hundred twenty (120) days after the
end of each fiscal year of Broadwind Energy, Inc. and its Subsidiaries
(hereafter, collectively

 

2

--------------------------------------------------------------------------------


 

“Broadwind”), Borrower shall furnish the Lender with annual audited financial
statements of Broadwind, containing the balance sheet of Broadwind as of the
close of each such fiscal year, statements of income and retained earnings and a
statement of cash flows for each such fiscal year; and such other comments and
financial details as are usually included in similar reports. Borrower shall
also provide to the Lender any management letters that may accompany such
statements.

 

As soon as available, but not later than forty-five (45) days after the end of
each quarter, Borrower shall furnish the Lender with (i) internally prepared
quarterly financial statements of Borrower, in form and content satisfactory to
Lender, and (ii) a quarterly covenant compliance certificate, in form and
content satisfactory to Lender (including a certificate by the chief executive
or financial officer of Borrower containing a computation of, and showing
compliance with, each of the financial covenants contained in Section 14.1
hereof). The validity and accuracy of said financial statements shall be
certified by the chief executive or financial officer of the Borrower, in a form
satisfactory to the Lender.

 

Borrower shall deliver the following to the Lender on a monthly basis within
fifteen (15) days after month-end, in form acceptable to Lender: (i) a monthly
Borrowing Base Certificate, and (ii) a monthly accounts receivable aging and a
monthly accounts payable aging.

 

Borrower shall also promptly provide the Lender with such other information,
financial or otherwise, concerning the Borrower or Broadwind, as the Lender may
reasonably request from time to time.

 

The Lender shall make any and all audits and investigations which it deems
reasonably necessary in connection with the Collateral. For the purposes of this
Agreement, the Lender shall have free and ready access at all times during
normal business hours, upon reasonable advance oral or written notice (unless in
the Lender’s reasonable judgment a rapid deterioration or loss to any Collateral
is threatened, in which case no notice shall be given and access shall not be
limited to normal business hours), to the books of account, records, papers and
documents of Borrower. Without limiting the generality of the foregoing, the
Lender shall conduct an annual field audit of the Borrower (or more frequent
audits if deemed reasonably necessary by the Lender under the circumstances then
existing), and Borrower shall reimburse the Lender for all reasonable costs and
expenses incurred by Lender’s for such audits.”

 

5.                                    Lender hereby waives Borrower’s violation
in failing to provide Lender with audited annual financial statements for the
Borrower for the fiscal year ended December 31, 2007. Said waiver is limited
solely to such specific reporting violation for such period, and shall not
waive, suspend, or affect any other default by Borrower under the Loan
Agreement, and Lender expressly reserves all of its rights and remedies with
respect to any such other default(s).

 

6.                                    Borrower covenants to provide to Lender
with internally prepared annual financial statements for the Borrower for the
fiscal year ended December 31, 2007 no later than June 30, 2008, in form
acceptable to Lender.

 

3

--------------------------------------------------------------------------------


 

7.                                      Section 14.1 of the Loan Agreement is
amended in its entirety to read as follows:

 

14.1 Financial Covenants. Borrower covenants to Lender and agrees that so long
as any Indebtedness shall remain unpaid:

 

(a)                           No Distributions. Borrower will make no
distributions or dividends of any kind, except as expressly permitted by
Section 14.3 (i) hereof. This covenant will be measured at all times.

 

(b)                          Limitation on Debts Owed To Or By Affiliates.
Indebtedness owed by Borrower to Affiliates and/or from Affiliates to Borrower
will not exceed Five Hundred Thousand Dollars ($500,000.00) in the aggregate at
all times. The foregoing sentence shall not be deemed to prohibit or apply to
the approximate $25,000,000.00 in aggregate principal debt (hereafter, the
“Tontine Debt”) owed by Broadwind Energy, Inc. f/ka Tower Tech Holdings Inc.
(“Broadwind Energy”) to Tontine Overseas Funds, Ltd., Tontine Partners, L.P. and
Tontine Capital Overseas Master Fund, L.P., which debt shall be evidenced by
senior subordinated convertible promissory notes executed by Broadwind Energy in
favor of such payees, and subordinated to all present and future indebtedness
owed by Borrower to Lender pursuant to written subordination agreements in form
acceptable to Lender. Any other indebtedness (including inter-company payables)
owed by Borrower to Affiliates (other than described in the two preceding
sentences) will be subordinated to all present and future indebtedness owed by
Borrower to Lender in a manner satisfactory to the Lender.

 

(c)                           Subordinated Debt Payments. Borrower will not make
any payments on Subordinated Debt except for interest payments thereon permitted
in accordance with Section 14.3 (i) hereof.

 

(d)                          Senior Debt to EBITDA. As of the end of each of its
fiscal quarters beginning with the quarter ended June 30, 2008, the Borrower
shall maintain a ratio of Senior Debt to annualized EBITDA of not greater than
3.0 to 1.0. This covenant will be tested quarterly beginning with the fiscal
quarter ended June 30, 2008.

 

(e)                           Cash Flow Coverage. As of the end of each of its
fiscal quarters beginning with the quarter ended March 31, 2008, the Borrower
shall maintain a Cash Flow Coverage of not less than the following (i) 1.5 to
1.0 at March 31, 2008, and (ii) 2.0 to 1.0 June 30, 2008 and thereafter (to be
tested quarterly by the Lender commencing with the quarter ended March 31,
2008). For the periods ended March 31, 2008, June 30, 2008 and September 30,
2008, Cash Flow Coverage shall be defined as (i) year-to-date EBITDA divided by
(i) year-to-date principal payments of bank long term debt, plus year-to-date
interest expense (including interest owed to Lender and former owners), plus
year-to-date lease payments for Leased Equipment.

 

(f)                                    Minimum EBITDA. As of the end of each of
its fiscal quarters beginning with the quarter ended June 30, 2008, the Borrower
shall maintain minimum EBITDA of not less than the following: (i) $7,500,000 for
the six months ended June 30, 2008, (ii) $15,000,000 for the nine months ended
September 30, 2008, and (iii) $22,500,000 for the twelve months ended

 

4

--------------------------------------------------------------------------------


 

December 31, 2008 and for each trailing twelve month period thereafter to be
tested at each fiscal quarter end.

 

(g)                                 Minimum Excess Borrowing Availability.
Borrower will at all times on and after May 15, 2008, have a minimum
$3,000,000.00 of Excess Borrowing Availability.

 

For purposes of the foregoing financial covenants, the following definitions
shall have the following meaning:

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Lender, any entity administered or managed by the Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise. The term “Affiliate” shall include, without
limitation, the Borrower’s parent company.

 

“Capital Expenditures” shall mean all expenditures (including capitalized lease
obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrower, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Cash Flow Coverage” shall have the meaning set forth in Section 1.1 hereof.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person, and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; (e) all indebtedness secured by
any lien on any property owned by such Person, whether or not such indebtedness
has been assumed by such Person (provided, however, if such Person has not
assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such lien at the time of determination); (f) the
aggregate amount of all capitalized lease obligations of such Person; (g) all
contingent liabilities of such Person, whether or not reflected on its balance
sheet; (h) all hedging obligations of such Person; (i) all Debt of any
partnership of which such Person is a general partner; and (j) all monetary
obligations of such Person under (i) a so-called synthetic, off-balance sheet or
tax retention lease, or (ii) an agreement for the use or possession of property

 

5

--------------------------------------------------------------------------------


 

creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
Notwithstanding the foregoing, Debt shall not include trade payables and accrued
expenses incurred by such Person in accordance with customary practices and in
the ordinary course of business of such Person.

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

 

“EBITDA” shall mean, for any period, (a) the sum for such period of: (i) Net
Income, plus (ii) Interest Charges, plus (iii) federal and state income taxes
(including the Illinois replacement tax), plus (iv) Depreciation and
amortization expense, plus (v) non-cash management compensation expense, plus
(vi) all other non-cash charges, minus (b) the sum for such period of
(i) unfinanced Capital Expenditures, and (ii) income or loss attributable to
equity in any Affiliate or Subsidiary, in each case to the extent included in
determining Net Income for such period (iii) distributions.

 

“Excess Borrowing Availability” shall mean the amount of availability provided
by the collateral under the Borrowing Base calculation less the amount
outstanding under the Revolving Loan.

 

“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of capitalized lease obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any hedging
agreements.

 

“Net Income” shall mean means, with respect to the Borrower for any period, the
net income (or loss) of the Borrower for such period as determined in accordance
with GAAP, excluding any extraordinary gains and any gains from discontinued
operations.

 

“Senior Debt” shall mean all Debt of the Borrower excluding Subordinated Debt.

 

The financial requirements set forth hereinabove shall be computed in accordance
with GAAP.”

 

8.                                       The Borrower acknowledges and agrees
that the Loan Agreement is and as amended hereby shall remain in full force and
effect, and that the Collateral is and shall remain subject to the lien and
security interest granted and provided for by the Loan Agreement as amended
hereby, for the benefit and security of (a) all obligations and indebtedness
heretofore, now or hereafter owed by Borrower to Lender, including, without
limitation, the indebtedness evidenced by the Revolving Note, the Term Note, the
Equipment Note, the Equipment No. 2 and all other Indebtedness (including,
without limitation, the repayment of all sums when due under the Subsidiary
Guaranty).

 

6

--------------------------------------------------------------------------------

 

9.            Without limiting the foregoing, the Borrower hereby agrees that,
notwithstanding the execution and delivery hereof, (i) all rights and remedies
of the Lender under the Loan Agreement, (ii) all obligations and indebtedness of
the Borrower thereunder, and (iii) the lien and security interest granted and
provided for thereby are and as amended hereby shall remain in full force and
effect for the benefit and security of all obligations and indebtedness of the
Borrower thereunder, including, without limitation, the indebtedness evidenced
by the Revolving Note, the Term Note, the Equipment Note, the Equipment Note
No. 2 and all other Indebtedness (including, without limitation, the repayment
of all sums when due under the Subsidiary Guaranty), it being specifically
understood and agreed that this Amendment shall constitute and be an
acknowledgment and continuation of the rights, remedies, lien and security
interest in favor of the Lender, and the obligations and indebtedness of the
Borrower to the Lender, which exist under the Loan Agreement as amended hereby,
each and all of which are and shall remain applicable to the Collateral.

 

This Amendment confirms and assures a lien and continuing first priority
security interest in the Collateral heretofore granted in favor of the Lender
under the Loan Agreement, and nothing contained herein shall in any manner
impair the priority of such lien and security interest.

 

10.          In order to induce Lender to enter into this Amendment, the
Borrower hereby represents and warrants to the Lender that as of the date
hereto, each of the representations and warranties set forth in the Loan
Agreement, as amended hereby, are true and correct and the Borrower is in full
compliance with all of the terms and conditions of the Loan Agreement, as
amended hereby, and no Event of Default or Default has occurred and is
continuing.

 

11.          Except as specifically amended and modified hereby, all of the
terms and conditions of the Loan Agreement shall stand and remain unchanged and
in full force and effect. This instrument shall be construed and governed by and
in accordance with the laws of the State of Illinois (exclusive of choice of law
principles).

 

12.          Borrower further agrees to reimburse the Lender for its reasonable
legal fees incurred in documenting the aforesaid loan extension hereinabove
described.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Twenty-Ninth Amendment to
Loan and Security Agreement as of date first above written.

 

Borrower:

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

/s/ Matthew J. Gadow

 

 

  Matthew J. Gadow

 

Title:

  Chief Financial Officer, Broadwind Energy, Inc.

 

 

 

Lender:

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

By:

/s/ Katherine Novey

 

Title:

Vice-President

 

 

8

--------------------------------------------------------------------------------


 

CERTIFICATE OF SECRETARY AS TO

RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS

 

I, the undersigned, DO HEREBY CERTIFY, that I am the duly elected, qualified and
acting Secretary of BRAD FOOTE GEAR WORKS, INC., a corporation organized and
existing under the laws of the State of Illinois; that the principal offices of
said corporation are at 1309 S. Cicero Avenue, Cicero, Illinois 60804; that the
following is a complete, true and correct copy of certain resolutions of the
Board of Directors of said corporation, which resolutions were unanimously
adopted at a duly called meeting of the said Board held on June 30, 2008, a
quorum being present; that I am the keeper of the minutes and records of said
corporation;

 

WHEREAS, there has been presented to this meeting a form of twenty-ninth
amendment (the “Amendment”) to loan and security agreement between the
Corporation as borrower and LaSalle Bank National Association as lender (the
“Lender”), which amends that certain Loan and Security Agreement dated
January 17, 1997 between the Corporation and Lender (such agreement, as amended
from time to time, the “Loan Agreement”) and sets forth the terms and conditions
under which: (i) Lender will extend the maturity date of the existing
$10,000,000.00 revolving line of credit loan (the “Revolving Loan”) from
June 30, 2008 to August 30, 2008 (the “Loan Extension”), (ii) the Corporation
confirms that such extended revolving line of credit loan and all other present
and future indebtedness owed by the Corporation to the Lender, are and will
continue to be secured by a first priority security interest in and lien upon
all of the Corporation’s property of any kind or nature, now existing or
hereafter acquired and wherever located, and (iii) Lender and the Corporation
make certain other modifications to the Loan Agreement; and

 

WHEREAS, there has been presented to this meeting the form of note extension
agreement (the “Note Extension”) to effect the Loan Extension;

 

NOW, THEREFORE, BE IT RESOLVED, that either Matthew J. Gadow, the Chief
Financial Officer of the Corporation, or J. Cameron Drecoll, the Chief Executive
Officer of the Corporation, be, and each is hereby individually authorized and
empowered, on behalf of the Corporation and in its name, to execute and deliver
to the Lender the Note Extension (substantially in the form thereof presented to
this meeting, except for such changes, additions, and deletions as to him shall
seem proper); and

 

FURTHER RESOLVED, that to further memorialize the terms and conditions under
which the Loan Extension will be made and to confirm that the Revolving Loan
being so extended, and all other present and future Indebtedness (as defined in
the Loan Agreement) are and shall continue to be secured by a first priority
security interest in all of the Corporation’s present and future assets,
including, without limitation, all present and future equipment, fixtures,
accounts, inventory, chattel paper, documents, instruments, deposit accounts,
general intangibles, investment property, supporting obligations,
letter-of-credit rights, together with all substitutions, replacements,
additions, accessions, proceeds and products of all of the foregoing, including,
without limitation, proceeds of policies of fire, credit or other insurance, and
the proceeds of any sale, exchange, collection or other disposition of the
above-described collateral, the aforesaid Chief Financial Officer or Chief
Executive Officer of the Corporation be further individually authorized and
empowered, on behalf of the Corporation and in its name, to execute and deliver
to the Lender (i) the Amendment (substantially in the form thereof presented to
this meeting, except for such

 

1

--------------------------------------------------------------------------------


 

changes, additions, and deletions as to them shall seem proper), and (ii) all
other documents (“Other Documents”) required by the Lender, if any;

 

FURTHER RESOLVED, that the acts and doings of said Chief Financial Officer or
Chief Executive Officer, and all other officers and employees of the
Corporation, or any of them, shall at all times receive full and faithful credit
without the necessity of inquiry by the Lender or other persons relying upon the
same as to any of the circumstances attending the same, or to the application of
any moneys loaned pursuant hereto, and that the acts and doings of said officers
and employees, or any of them, in respect of the subject matter hereof, and all
of the prior and future acts and doings of said officers and employees with the
Lender, and all agreements, written or oral, and any and all instruments of any
and every kind, nature or description whatsoever heretofore or hereafter made,
executed and delivered by the Corporation to the Lender, are hereby fully
ratified, approved, adopted and confirmed, and declared to be and represent
binding obligations of the Corporation in accordance with the respective terms
and provisions thereof;

 

FURTHER RESOLVED, that such execution by either the Chief Financial Officer or
the Chief Executive Officer of the Corporation of the Note Extension, the
Amendment and all Other Documents, if any, shall be conclusive evidence that
said officer deems all of the terms and provisions thereof to be proper.

 

I DO FURTHER CERTIFY, that the following named persons are all of the officers
and directors of the Corporation, duly elected, qualified and now acting as
such:

 

OFFICERS:

J. Cameron Drecoll, Chief Executive Officer

Lars Moeller, Executive Vice President, Chief Operating Officer

Matthew J.Gadow, Executive Vice President, Chief Financial Officer

Terence P. Fox, Secretary, Vice President

 

DIRECTORS:

James M. Lindstrom

J. Cameron Drecoll

Charles H. Benyon

Terence P. Fox

William M. Barrett

David P. Reiland

 

I DO FURTHER CERTIFY, that Broadwind Energy., a Delaware corporation, is
currently the sole holder of all the outstanding shares of stock of the
Corporation.

 

I DO FURTHER CERTIFY, that the foregoing resolutions of the Board of Directors
are now in full force and effect, without alteration, amendment, modification or
repeal, and do not contravene or conflict with the Articles of Incorporation,
the By-Laws of the Corporation or any trust indenture or other agreement which
limits the power of the Corporation to borrow money and to encumber its property
and assets.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto subscribed my name this 30th day of June,
2008.

 

 

 

/s/ Matthew J. Gadow

 

Matthew J. Gadow

 

Chief Financial Officer, Broadwind Energy, Inc.

 

3

--------------------------------------------------------------------------------
